IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ALI SHAHROKHI,                                          No. 84189
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF                                  FILED
                 CLARK; AND THE HONORABLE
                 DAWN THRONE, DISTRICT JUDGE,                               APR 2 9 2022
                 Respondents,                                              ELIZABETH A. BROWN
                                                                         CLERK Of SUPREME COURT
                 and                                                    BY
                                                                              DEPWYCL="       3-
                 KIZZY BURROW,
                 Real Party in Interest.

                                   ORDER DENYING PETITION FOR
                                 WRIT OF MANDAMUS OR PROHIBITION
                              This original petition for a writ of mandamus or prohibition
                 challenges a district court order declaring petitioner a vexatious litigant.
                 Having considered the petition and supporting documents, we are not
                 persuaded that our extraordinary and discretionary intervention is
                 warranted for two reasons. See NRS 34.160; NRS 34.320; Pan v. Eighth
                 Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v.
                 Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853
                 (1991).
                              First, petitioner has an adequate legal remedy because he may
                 challenge the vexatious litigant order in an appeal from final judgment. See
                 Peck v. Crouser, 129 Nev. 120, 123-24, 295 P.3d 586, 587-88 (2013) (noting
                 that this court has "reviewed the propriety of interlocutory vexatious
                 litigant orders challenged in the context of an appeal from a final judgment,"
                 while holding that postjudgrnent vexatious litigant orders may only be
                 challenged by a petition for writ relief). Generally, we will not entertain

SUPREME COURT
     OF
   NEVADA

(0) 1947A MOOD
                mandamus or prohibition when the petitioner has another adequate
                remedy. NRS 34.170; NRS 34.330.
                               Second, even if appellate review of the vexatious litigant order
                on appeal from a final judgment would not be sufficient to protect
                petitioner's access to the court, we further conclude that petitioner has not
                met his burden to demonstrate that extraordinary relief is warranted. See
                Pan, 120 Nev. at 228, 88 P.3d at 844. Insofar as petitioner argues for
                prohibition, he relies in part on a motion for an emergency stay that was
                filed in separate, consolidated appeals and was denied. Cf. Shahrokhi v.
                Burrow, Docket Nos. 81978, 82245 (Order Denying Stay, January 19, 2022).
                Insofar as petitioner argues that the district judge improperly relied on
                “
                    extr ajudiciar sources when noting petitioner's other filings in federal court
                and Nevada appellate courts, the district court is not barred from
                acknowledging such filings, and petitioner further has proffered no
                authority suggesting that doing so deprives the district court of jurisdiction.
                See Jordan v. State ex rel. Depit of Motor Vehicles & Pub. Safety, 121 Nev.
                44, 61, 110 P.3d 30, 43 (2005) (directing district courts to consider filings in
                other cases cautiously, in order to avoid interfering with the work of other
                judges in other actions), abrogated on other grounds by Buzz Stew, LLC v.
                City of North Las Vegas, 124 Nev. 224, 181 P.3d 670 (2008).
                               We further conclude that mandamus relief is not warranted
                because petitioner has not shown that the district court manifestly abused
                its discretion or acted arbitrarily or capriciously. See Walker v. Second
                Judicial Dist. Court, 136 Nev. 678, 680, 476 P.3d 1194, 1196 (2020); Jordan,
                121 Nev. at 60, 110 P.3d at 42 (setting forth vexatious litigant order
                standards). Specifically, the district court created an adequate record in
                setting forth petitioner's numerous, frivolous filings and explaining that

SUPREME COURT
        Of
     NEVADA
                                                          2
(co 1947A
                    petitioner abused the legal system by repeatedly filing meritless suits,
                    motions, and other documents. See Jordan, 121 Nev. at 60-61, 110 P.3d at
                    43. Next, the district court found that petitioner's filings were intended to
                    harass, to cause unnecessary delay, and to increase the cost of litigation for
                    the real party in interest and lacked an arguable legal or factual basis. See
                    id. at 61, 110 P.3d at 43. And finally, its order was narrowly tailored to
                    petitioner's misconduct in requiring petitioner to seek leave before filing
                    any further pro se documents in this and one other related case pending
                    before the district court. See id.1
                                 Accordingly, we
                                 ORDER the petition DENIED.2




                                                 J.                                         Sr.J.
                    Cadish

                          1-To  the extent that petitioner frames the argument as seeking First
                    Amendment relief, he rests his claim on the same vexatious litigant
                    standards and has not shown relief is warranted. To the extent that he
                    rests a First Amendment claim on anti-SLAPP statutes, relief is not
                    warranted because those statutes do not shield against vexatious litigant
                    orders but rather provide "a procedural mechanism to dismiss meritless
                    lawsuit[s] that a party initiates primarily to chill a defendant's exercise of
                    his or her First Amendment free speech rights before incurring the costs of
                    litigation." Coker v. Sas.sone, 135 Nev. 8, 10, 432 P.3d 746, 748 (2019)
                    (internal quotation marks omitted) (alteration in original).

                           We have considered petitioner's remaining arguments and conclude
                    that they do not warrant relief.

                          2The  Honorable Mark Gibbons, Senior Justice, participated in the
                    decision of this matter under a general order of assignment.
SUPREME COURT
       OF
    NEVADA
                                                          3
(0) 1947A 4411P9D

                                                                                                     r
                    cc:   Hon. Dawn Throne, District Judge, Family Court Division
                          Ali Shahrokhi
                          Kizzy Burrow
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
10) 1947A    ASP*